Title: To James Madison from George W. Erving, 21 July 1802 (Abstract)
From: Erving, George W.
To: Madison, James


21 July 1802, American Consulate, London. Acknowledges receipt of his consular commission and returns his bond. Encloses his account as consul and as agent for the relief and protection of seamen from the time of Lenox’s resignation to 30 June. The balance due him is £186 14s. 5½d. sterling. King refused his application for reimbursement of this amount on the grounds that “he has no longer any controul over our Funds enabling him to provide for the disbursements of this Agency.” Bird, Savage, and Bird have also declined, “for the reason set forth in their letter, a Copy of which is inclosed.” Also encloses his account to 30 June as agent for claims and appeals, with the amount due to the U.S. of £52 17s. 4d., and his spoliation account with Bird, Savage, and Bird. A bill for £175 will be debited to that account when paid. The proctors are uneasy about payment; his funds are, and will be, inadequate to satisfy them. Encloses a letter from Slade on this subject. The ratifications of the convention were exchanged on 15 July, “since when I have concluded to forward no more Processes to the West Indies; nor to extract any where there is not a prospect of receiving immediate payment; for the Expences of serving them are very considerable.” The board is now “proceeding in their business with much more dispatch” than anticipated; will forward list of decisions when they begin to make awards. “I herewith also inclose a List of th⟨e⟩ Ships of which the Masters have reported to me on their arrival, and lament that it is … absolutely impossible to obtain such a Statement as is desired without some strong legal controul over the Masters.”
 

   
   RC and enclosures (DNA: RG 59, CD, London, vol. 8). RC 5 pp.; in a clerk’s hand, signed by Erving; docketed by Brent as received 23 Sept. Surviving enclosures are copies of Robert Slade to Erving, 12 July 1802 (3 pp.), enclosing a copy of his 18 July 1801 letter to Samuel Williams (4 pp.) and complaining that his accounts as a proctor employed in prosecuting American appeals had never been settled; and Bird, Savage, and Bird to Erving, 16 July 1802 (2 pp.), stating that the bankers could not reimburse Erving for his accounts “without funds in hand thereto specially appropriated.”



   
   A full transcription of this document has been added to the digital edition.

